IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JAMES DIETZ, ADMINISTRATOR OF                : No. 63 EM 2019
THE ESTATES OF JOHN KENNETH                  :
LALLO, SR., DECEASED AND DIANA               :
CHRISTINE CEO LALLO, DECEASED;               :
JOHN K. LALLO, JR.; MELISSA LALLO-           :
JOHNSON; ERICA HOAR; AND                     :
SAMANTHA LALLO                               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
AVCO CORPORATION, LYCOMING                   :
ENGINES, AVCO LYCOMING-TEXTRON               :
WILLIAMSPORT, CONTINENTAL                    :
MOTORS, INC., TELEDYNE                       :
CONTINENTAL MOTORS, INC., BENDIX             :
CORPORATION, UNISON INDUSTRIES,              :
LLC., UNISON INDUSTRIES, INC.,               :
ALLIED SIGNAL, INC., HONEYWELL               :
INTERNATIONAL, INC., INTERFACE               :
PERFORMANCE MATERIALS, INC.,                 :
INTERFACE SOLUTIONS, INC., NEW ISI,          :
INC. AND QUALITY AIRCRAFT                    :
ACCESSORIES, INC.                            :
                                             :
                                             :
PETITION OF: CONTINENTAL MOTORS,             :
INC.                                         :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2019, the Application for Extraordinary Relief

and for Review of the Denial of a Stay is hereby DENIED.